         Case 8:19-cv-00985-GJH Document 30 Filed 06/14/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



 TIMOTHY H. EDGAR, et al.,

               Plaintiffs,

        v.                                          Case No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

               Defendants.



                             DEFENDANTS’ MOTION TO DISMISS
       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendants Daniel Coats, Director of National Intelligence, Gina Haspel, Director of the Central

Intelligence Agency, Patrick M. Shanahan, Acting Secretary of Defense, and Paul M. Nakasone,

Director of the National Security Agency hereby move to dismiss the Complaint, ECF No. 1, in

the above-captioned matter. A memorandum of law, supporting declaration, and proposed order

accompany this motion.

Dated: June 14, 2019                        Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ANTHONY COPPOLINO
                                            Deputy Director
                                            Federal Programs Branch

                                            /s/ Serena Orloff
                                            SERENA M. ORLOFF
                                            California Bar No. 260888
                                            Trial Attorney
                                            U.S. Department of Justice, Civil Division
                                            Federal Programs Branch
                                            1100 L Street NW, Room 12512

                                               1
Case 8:19-cv-00985-GJH Document 30 Filed 06/14/19 Page 2 of 2



                           Washington, D.C. 20005
                           Telephone: (202) 305-0167
                           Fax: (202) 616-8470
                           Serena.M.Orloff@usdoj.gov

                           Attorneys for Defendants




                              2
